Appellant was convicted for rape, upon a child under the age of 15 years, and his punishment fixed at confinement in the penitentiary for a term of five years.
He confessed to the crime, in the presence of several parties. The evidence shows that proscutrix gave birth to a child. The testimony for the State shows that at the time of the rape prosecutrix was 14 years of age. We have heretofore held that where the corpus delicti is proven, a confession is of sufficient cogency to connect the party making the confession with the murder; and therefore sufficient evidence to support the conviction. Gallegos v. State, 12 Texas Ct. Rep., 792; Attaway v. State, 35 Tex.Crim. Rep.. We think the evidence, in addition to the above, shows a certain character of association of prosecutrix with defendant. Upon one occasion her mother on returning home, found appellant talking to prosecutrix. *Page 166 
The record contains various bills of exceptions, but under the qualifications and statements of the court, we do not think any of them present any error requiring a reversal, or that require us to review them.
No error appearing in the record, the judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without written opinion. — Reporter.]